DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to the applicants’ amendment filed on August 3, 2022 and wherein the Applicant has amended claims 1-20. 
With respect to the rejection of claims 1-20 under 35 USC §112(b), as set forth in the previous Office Action, the Applicant’s amendment, and argument, see paragraph 2 of page 11 in Remarks filed on August 3, 2022, have been fully considered and the argument is persuasive. Therefore, the rejection of claims 1-20 under 35 USC § 112(b), as set forth in the previous Office Action, has been withdrawn.
With respect to the rejection of claims 1-20 under 35 USC §101, as set forth in the previous Office Action, the Applicant’s amendment, and argument, see paragraph 2 of page 13 and paragraph 1 of page 14 in Remarks filed on August 3, 2022, and wherein “a speaker” and “a screen” of “computer” have met the Prong 2A Prong 1, have been fully considered and the argument is persuasive. Therefore, the rejection of claims 1-20 under 35 USC §101, as set forth in the previous Office Action, has been withdrawn. However, with respect to the applicant argument in Step 2A Prong 2 and in Step 2B, the Office disagrees because “using a computing device with a screen and a speaker” does not render as using “a particular machine” as such as a PC with respect to Step 2A Prong 2 (paragraph 3 of page 14 in the Remarks) and because human being would be considered to perform the claimed “logical structures and processes” (paragraph 2 of page 15 in the Remarks) as claimed (except using a speaker and a screen) as to Step 2B due to lack of an application of any types of technologies and the Office is reserving a right to further apply 35 U.S.C. 101 while further amendment may be applied in overcoming 35 U.S.C. 112(a)/112(b) rejections as set forth below.
In virtue of this communication, claims 1-20 are currently pending in this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s) or joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites a “… using a computer system with a speaker and a screen” and “a server comprising a plurality of units”, “which (units) are executed by a processor which is connected to a storage unit”, and “determine a dialogue intent from the text in the recognized native language”, “wherein the system response is provided to the user in the same form as the user input through the speaker for speech or on the screen for text”. However, the original disclosure, including original claims, drawings, and specification, has nowhere to disclose a “computer system”, “a server”, “storage unit” or “memory”, “software”, “program”, “a speaker”, “a screen”, “hardware”, and/or structure terms, except a broad naming “a two-language free dialogue system” (fig. 1) and wherein a “system” is broad and can be interpreted as an arrangement, a method, a procedure, a regularity, a rule, a scheme, a strategy, etc., (http://dictionary.sensagent.com/system/en-en/ ), and with respect to the amendment “determine a dialogue intent from the text in the recognized native language”, the specification merely and broadly reads “analyze a dialogue intent from the recognized native language (para [0039]-[0040], [0074], etc.)” and “the general dialogue responder 430 provides a system response corresponding to the user utterance in the learning target language S430” (para [0093]), which does not render a definitely sufficient structure and written description in sufficient details to perform the amendment “determine a dialogue intent from the text in the recognized native language” at all. Therefore, it is reasonable to convey to one skilled in the relevant art that the inventors, before the effective filing date of the claimed invention, had no possession of the invention including the claimed features above. Claims 2-11 are rejected due to the dependencies to claim 1.
Claim 12 is rejected for the at least similar reasons described in claim 1 above since claim 12 recited the similar deficient features as recited in claim 1. Claims 13-20 are rejected due to the dependencies to claim 12.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites “the input provided by a user” and wherein “the input” herein has an insufficient antecedent basis for the limitation in claim 1 and causes confusing because it is unclear what “the input” is provided by a user” is and it is unclear what “a type of input language of the input provided by a user” is and thus, renders claim indefinite. Claim 1 further recites “determine a dialogue intent from the text in the recognized native language” and “determine the dialogue intent from the recognized learning target language” which is confusing because it is unclear whether “dialogue intent” is “from the text in the recognized native language” or “from the recognized learning target language” and thus, renders claim indefinite, Note: the “native language” is referred to “when the recognized type of the input language is a native language” and “learning target language” is referred to “when the recognized type of the input language is a learning target language”, i.e., the “input language” is either “native language” or “learning target language”, but can’t be both of “native language” and “learning target language” as claimed in sharing “dialogue intent of the user” in the two situations “native language” and “learning target language”. Claims 2-11 are rejected due to the dependencies to claim 1.
Claim 12 is rejected for the at least similar reasons described in claim 1 above since claim 12 recited the similar deficient features as recited in claim 1. Claims 13-20 are rejected due to the dependencies to claim 12.
Claim 5 recites “classify recognized intent of the user utterance into a general dialogue or a learning query” and wherein “the user utterance” has an insufficient antecedent basis for the limitation in claim 5, which is confusing because it is unclear what “the user utterance” is and what “the recognized intent of the user utterance” is and thus, it is unclear how to perform “classify recognized intent of the user utterance” and thus, renders claim indefinite. Claim 5 further recites “set a tag regarding the classified intent” and wherein “classify recognized intent of the user utterance into a general dialogue or a learning query” which is further confusing because it is unclear whether “the classified intent” is referred back to “general dialogue” or to “a learning query” and further renders claim indefinite. Claims 6-9 are rejected due to the dependencies to claim 5.
Claim 6 further recites “a tag identifier configured to identify the tag set for the user utterance in which the intent is classified” and wherein terms “the tag set for …” and “the intent” have insufficient antecedent bases for the limitations, which is confusing because it is unclear what “the tag set” is and it is unclear what “the intent” is and thus, it is unclear how to perform “identify the tag set” and how “the intent is classified” is performed and further renders claim indefinite. Claims 6 and 9 are rejected due to the dependencies to claim 6.
Claim 8 further recites “the intent classifier performs a determination on the basis of …” which is confusing about “a determination” because it is unclear what is “determined” by the “a determination” and thus, renders claim indefinite.
Claim 9 further recites “the dialogue processor unit provides a response to the general dialog on the basis of generation including at least one of a rule and pattern-based technology …” which is further confusing because it is unclear whether “at least one of a rule and pattern-based technology, a search-based technology, and a deep learning technology” is generated by “generation” or is provided by “the dialogue processor unit” in the “response” or it is unclear what is generated by the claimed “generation” and it is unclear whether “including …” is referred to “generation”, “response”, or “unit” and thus, further renders claim indefinite.
Claim 16 is rejected for the at least similar reasons as described in claim 5 above since claim 16 recites the similar deficient features as recited in claim 5. Claims 17-20 are rejected due to the dependencies to claim 16.
Claim 17 is rejected for the at least similar reasons as described in claim 6 above since claim 17 recites the similar deficient features as recited in claim 6. Claims 18-20 are rejected due to the dependencies to claim 17.
Claim 19 is rejected for the at least similar reasons as described in claim 8 above since claim 19 recites the similar deficient features as recited in claim 8. 
Claim 20 is rejected for the at least similar reasons as described in claim 9 above since claim 20 recites the similar deficient features as recited in claim 9. 

Examiner Comments

There are 35 U.S.C. 101 and 35 U.S.C. 112(a)/112(b) issues in claims, which causes confusions in scope and limitation by limitation and thus, it is noted that, as best understood in view of the claim rejection under 35 USC 101 and 112(b), a prior art search has been conducted by the examiner, which is recorded in attached PTO-892 form. 
In the response to this office action, the examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.
Interviews are available via telephone, or video conferencing using a USPTO supplied web-based collaboration tool. The applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice to discuss remaining issues such as Step 2A Prong 2 and Step 2B related to 35 U.S.C. 101 and 35 U.S.C. 112(a)/112(b).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654